Citation Nr: 1634201	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  07-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Daniel Curry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has an extensive procedural history.  In the most recent March 2015 Board remand, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2011 statement, the Veteran requested a hearing before the Board to present additional evidence of herbicide exposure.  Following the directives of a February 2012 Board remand, an October 2014 Board letter sought clarification regarding whether the Veteran still desired a hearing, as exposure to herbicide in service had already been established.  In a statement received in November 2014, the Veteran, through his representative, withdrew his request for a Board hearing.

After the most recent supplemental statement of the case was issued in November 2015, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issue of entitlement to special monthly compensation based on housebound criteria.  While it would be appropriate to remand the special monthly compensation claim for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's hypertension had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service, to include herbicide exposure; and it is not proximately due to, the result of, or aggravated by, his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in February 2006 and April 2013.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, service treatment records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in January 2014, with subsequent addendum opinions provided in May 2014 and November 2015.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran is seeking service connection for hypertension.  He asserts that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  Alternatively, the Veteran contends that his hypertension was caused by his exposure to herbicides while serving in Korea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

In addition, VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iv).  In this case, the Veteran's exposure to herbicides, by virtue of his duties in or near the Korean DMZ, has already been established.  See February 2012 Board decision.  Nevertheless, as hypertension is not a presumptive disease for exposure to herbicides, the Veteran is not entitled to consideration of presumptive service connection on this basis.  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records do not document that the Veteran had any findings related to any complaints, treatment, or diagnosis for hypertension.  Upon entering service, the Veteran's blood pressure reading was 130/76, and upon discharge, his blood pressure reading was 114/62.  See June 1968 enlistment examination and April 1970 separation examination.  

Available private treatment records reflect that the Veteran was diagnosed with hypertension in April 1996.  His diabetes mellitus, type II was diagnosed in December 1999.  See February 2006 statement of Dr. T.M. 

VA treatment records from 2008 to 2016 reflect that the Veteran received regular treatment with medication for his hypertension.  No etiological opinion was provided.  

In January 2014, the Veteran underwent a VA examination.  The examiner noted the Veteran's prior diagnosis for hypertension in the 1990's and treatment with medication.  Following an objective evaluation, the Veteran was diagnosed with hypertension.  The examiner found that the Veteran was discharged from the military in June 1970 with no evidence of hypertension during service.  Additionally, the examiner found that since the Veteran's hypertension predated his diabetes mellitus, type II, his hypertension could not be related to his diabetes mellitus, type II.  

The January 2014 VA examiner provided an addendum VA opinion in May 2014.  The examiner concluded that as the Veteran's hypertension diagnosis predated his diabetes mellitus, type II, diagnosis, his hypertension was less likely than not aggravated by his diabetes mellitus, type II.  

In compliance with a March 2015 Board remand, the Veteran was provided an addendum VA opinion in November 2015.  The November 2015 examiner reaffirmed the prior opinion that as the Veteran's hypertension was diagnosed in April 1996 and his diabetes mellitus, type II, was diagnosed three and a half years later in December 1999, the Veteran's hypertension was less likely than not secondary to his diabetes mellitus.  Addressing the National Academy of Sciences (NAS) 2010 update, which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure, the examiner concluded that it was less likely as not that his hypertension was secondary to his exposure to herbicides.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  The examiner's opinion relied on a "review [of] cogent medical databases [which revealed] no body of current medical data, studies and/or available statistics from 2010 to the present...that would affirm any further strength to such possibility rising to the level of i.e. 50 [percent] or greater positive nexus opinion."  Finally, the examiner found that the Veteran's hypertension was less likely than not aggravated by his currently service-connected diabetic nephropathy.  The examiner's opinion relied on the lack of a change or increase in his medication for hypertension well before the nephropathy was diagnosed to the present.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for hypertension.

As hypertension is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  However, the clinical evidence, and the Veteran's own report, demonstrates that the Veteran was diagnosed with hypertension in 1996, about 26 years after his discharge.  Thus, the Board finds that the evidence does not show that the Veteran's hypertension manifested within one year of his discharge; nor does it show that he had continuous symptoms of hypertension following service.  Accordingly, the Veteran's hypertension, as a chronic disease, is not entitled to presumptive service connection.  

Additionally, the Board finds that the evidence does not show that the Veteran's hypertension is directly related to his active duty service, to include his exposure to herbicides.  The Veteran does not assert, and the evidence does not show, that his hypertension had its onset during active duty service.  Nevertheless, the Veteran contends that his exposure to herbicides caused his hypertension.  As discussed above, the Veteran is presumed to have been exposed to herbicides during his active duty service, however, hypertension is not a presumptive disease for exposure to herbicides.  Thus, the only available avenue for service connection is direct causation.  Despite the reference in a NAS 2010 update that stated that there was a "limited or suggestive" association between hypertension and herbicide exposure, the November 2015 VA examiner found no current medical evidence to support finding that it was at least as likely as not that the Veteran's hypertension was caused by his herbicide exposure.  Accordingly, the Veteran is not entitled to service connection for hypertension on a direct service connection basis, to include his exposure to herbicides.  

With regard to the theory of entitlement based on secondary service connection, the January 2014 and November 2015 VA examiners provided the most probative evidence that the Veteran's service-connected diabetes mellitus, type II, did not cause or aggravate his hypertension.  The Board acknowledges that the examiners based their opinions primarily on the fact that the Veteran's hypertension diagnosis predated his diabetes mellitus, type II, diagnosis.  However, the Veteran did not provide any other medical evidence to the contrary.  

Finally, the Board finds that the Veteran has not presented any competent and credible evidence that his hypertension was directly caused by his herbicide exposure or either caused or aggravated by his service-connected diabetes mellitus, type II.  The Veteran has only provided his lay assertions of a causal connection between his hypertension and both his herbicide exposure and his diabetes mellitus, type II.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current hypertension to his service-connected diabetes mellitus, type II, or his herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to provide an opinion as to the etiology of his hypertension, and thus, offers little probative value.

In summary, the Veteran is not entitled to service connection for hypertension on a direct, presumptive, or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected diabetes mellitus, type II, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


